 Case 2:19-cv-06182-DSF-PLA Document 25-1 Filed 11/12/19 Page 1 of 3 Page ID #:574




 1   Shayla Myers (SBN: 264054)
     Romy Ganschow (SBN: 320294)
 2   LEGAL AID FOUNDATION OF LOS ANGELES
 3   7000 S. Broadway, Los Angeles, CA 90003
     Tel.: (213) 640-3983
 4
     E-Mail: smyers@lafla.org
 5           rganschow@lafla.org
 6   Attorneys for Gladys Zepeda, Miriam Zamora, James Haugabrook,
 7   Pete Diocson Jr., Marquis Ashley, and Ktown for All.
 8
     Catherine Sweetser (SBN: 271142)     Benjamin Allan Herbert (SBN: 277356)
 9   Kristina Harootun (SBN: 308718)      William L. Smith (SBN: 324235)
10   SCHONBRUN SEPLOW                     KIRKLAND & ELLIS LLP
     HARRIS & HOFFMAN LLP                 333 S. Hope St.,
11   11543 W. Olympic Blvd.,              Los Angeles, CA 90070
12   Los Angeles, CA 90064                Tel.: (213) 680-8273
     Tel.: (310) 396-0731                 Email: benjamin.herbert@kirkland.com
13
     Email: csweetser@sshhlaw.com                 william.smith@kirkland.com
14          kharootun@sshhlaw.com
                                          Attorneys for Ktown for All, Association
15   Attorneys for Plaintiffs.            for Responsible and Equitable Public
16                                        Spending.
17                  UNITED STATES DISTRICT COURT
18     FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
19   JANET GARCIA, GLADYS ZEPEDA,           Case No.: 2:19-cv-06182-DSF-PLA
     MIRIAM ZAMORA, ALI EL-BEY,
20   PETER DIOCSON JR, MARQUIS              [Assigned to: Honorable Dale S.
     ASHLEY, JAMES HAUGABROOK,              Fischer]
21   individuals, KTOWN FOR ALL, an
     unincorporated association;
22   ASSOCIATION FOR RESPONSIBLE            DECLARATION OF
     AND EQUITABLE PUBLIC                   CATHERINE SWEETSER IN
23   SPENDING, an unincorporated            SUPPORT OF PLAINTIFFS’
24   association
                                            OPPOSITION TO DEFENDANT
25               Plaintiffs,                CITY OF LOS ANGELES’S
            v.                              MOTION TO DISMISS
26                                          SUPPLEMENTAL COMPLAINT
     CITY OF LOS ANGELES, a municipal
27                                          TO THE FIRST AMENDED
     entity; DOES 1-50,
                                            COMPLAINT (FED. R. CIV.
28
                 Defendants.                PROC. 12(b)(6))
 Case 2:19-cv-06182-DSF-PLA Document 25-1 Filed 11/12/19 Page 2 of 3 Page ID #:575




 1                  DECLARATION OF CATHERINE SWEETSER
 2
 3         I, Catherine Sweetser, hereby declare and state as follows:
 4         1.     I am an attorney representing the Plaintiffs in this case.
 5         2.     On September 5, 2019, Plaintiffs’ counsel met and conferred with
 6   opposing counsel regarding a proposed motion to dismiss.
 7         3.     On September 23, 2019, Plaintiffs’ counsel filed an amended
 8   complaint and a motion for a supplemental complaint. On October 17, 2019,
 9   Plaintiffs filed their supplemental complaint, incorporating events that happened
10   after the filing of the original complaint.
11         4.     In the meet and confer on September 5, 2019, defense counsel asked
12   for details on Mr. Haugabrook’s location and the dates of cleanups.
13         5.     In the amended complaint, Plaintiffs’ counsel clarified where Mr.
14   Haugabrook lived and the dates of the cleanups.
15         6.     On Friday, October 11, 2019, counsel met and conferred about the
16   amended complaint. At that point, defense counsel did not ask for any clarification
17   on Mr. Haugabrook’s location or express that it remained insufficiently pled.
18         7.     In the motion, defense counsel stated that the location at the time of
19   the cleanups was not pled. That was the first Plaintiffs’ counsel had heard of any
20   such deficiency in the amended complaint. If defense counsel had raised the issue
21   with Plaintiffs’ counsel directly, Plaintiffs’ counsel could have explained that they
22   just changed the language concerning the location and had not amended the
23   language around it. In fact, Mr. Haugabrook was residing at that location in March
24   2019, four to six months prior to the filing of the first complaint.
25         8.     Similarly, on September 5, 2019, defense counsel stated in the meet
26   and confer on standing that they were objecting to Ktown for All’s standing on the
27   grounds that they did not understand the mission sufficiently. They did not say
28   that Ktown for All needed to name individual members. Defense counsel failed to

                                                   1
 Case 2:19-cv-06182-DSF-PLA Document 25-1 Filed 11/12/19 Page 3 of 3 Page ID #:576




 1   meet and confer on their claim that the identities of individual members are
 2   necessary at the pleading stage.
 3
 4         I declare under penalty of perjury under the laws of the United States that
 5   the foregoing is true and correct.
 6
 7              Executed on November 12, 2019, in Los Angeles, California.
 8
 9                           _____________________________
                                    Catherine Sweetser
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
